 PROB 12C                                                                           Report Date: August 26, 2019
(6/16)
                                                                                          FILED IN THE
                                      United States District Court                    U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF WASHINGTON


                                                     for the
                                                                                 Aug 26, 2019
                                       Eastern District of Washington                SEAN F. MCAVOY, CLERK




                   Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Adam T. Layton                          Case Number: 0980 2:14CR00006-TOR-1
                                                                        0980 2:14CR00160-TOR-1
 Address of Offender:                         Spokane, Washington 99207
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: March 18, 2015
 Original Offense:       Felon in Possession of a Firearm and Ammunition, 18 U.S.C. § 922(g)(1)
                         Felon in Possession of a Firearm and Ammunition, 18 U.S.C. §§ 922(g)(1) and
                         942(a)(2)
 Original Sentence:      (2:14CR00006-TOR-1)               Type of Supervision: Supervised Release
                         Prison - 30 months;
                         TSR - 36 months

                         (2:14CR00160-TOR-1)
                         Prison: 24 months -
                         TSR: 36 months

 Revocation              (2:14CR00006-TOR-1)
 Sentence:               Prison - 22 months;
 (09/14/2017)            TSR - 14 months

                         (2:14CR00169-TOR-1)
                         Prison - 14 months;
                         TSR - 22 months
 Asst. U.S. Attorney:    Earl Allan Hicks                  Date Supervision Commenced: May 10, 2019

 Defense Attorney:       Federal Defender’s Office         Date Supervision Expires: March 9, 2021

                                        PETITIONING THE COURT

                To issue a WARRANT

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition #1: You must not commit another Federal, state, or local crime.

                        Supporting Evidence: Adam Layton was arrested on August 23, 2019, and placed in the
                        Spokane County Jail for being a Felon in Possession of a Firearm and Ammunition, in
                        violation of 18 U.S.C. 922(g)(1), a Class C Felony.
Prob12C
Re: Layton, Adam T.
August 26, 2019
Page 2

                On August 23, 2019, the U.S. Probation Office conducted a search of the vehicle Mr. Layton
                was driving, after receiving a signed consent to search form from the owner of the vehicle.
                Prior to commencing the search, Mr. Layton told the undersigned officer that we would find
                a loaded .40 caliber handgun in the vehicle on the front seat. U.S. Probation Officers, with
                the assistance of deputies from the U.S. Marshals Service, as well as an agent with the
                Bureau of Alcohol, Tobacco, and Firearms, located the .40 caliber Smith and Wesson
                handgun inside the vehicle in the location Mr. Layton stated it would be. The firearm and
                ammunition was located inside a bag on the front seat of the vehicle.

                On May 15, 2019, Adam Layton signed his judgments for case numbers 2:14CRCR00006-
                TOR-1 and 2:14CR00160-TOR-1, indicating he understood all conditions ordered by the
                Court. Specifically, Mr. Layton was made aware by his U.S. probation officer that he must
                not commit another Federal, state, or local crime.


          2     Mandatory Condition #1: You must not commit another Federal, state, or local crime.

                Supporting Evidence: Adam Layton was arrested on August 23, 2019, and placed in the
                Spokane County Jail for being in possession of controlled substances, methamphetamine,
                and heroin.

                On August 23, 2019, the U.S. Probation Office conducted a search of Mr. Layton’s
                apartment. Upon the undersigned officer’s arrival to the apartment complex, Mr. Layton’s
                girlfriend was seen taking a black briefcase and a brown box out to her vehicle. The
                undersigned informed her we were going to conduct a search of their apartment and asked
                her if there were any drugs or firearms in the residence. She stated there was not. The
                undersigned then asked her if she would give consent to search her vehicle, as she had just
                been observed removing two large items from the apartment to her vehicle. Ms. Torrez gave
                consent to search her vehicle and signed a consent to search form. The undersigned asked
                a deputy with the U.S. Marshals Service for assistance in the search of the vehicle. The
                undersigned removed the black briefcase and large wooden box from the driver’s side
                floorboard, and a U.S. Marshal deputy used his firearm detection dog to search the vehicle.
                The dog indicated there may be a firearm in the black briefcase. The briefcase was opened
                and the undersigned discovered approximately 13 grams of methamphetamine and
                approximately 1-ounce of heroin.

                The undersigned officer confronted Mr. Layton regarding the drugs that were located. Mr.
                Layton indicated, after the undersigned called him to tell him the undersigned would come
                to his apartment after he returned home, he called Ms. Torrez and directed her to remove the
                two items. Mr. Layton stated, the illegal substances were his and his girlfriend did not know
                what was located inside.

                On May 15, 2019, Adam Layton signed his judgments for case numbers 2:14CRCR00006-
                TOR-1 and 2:14CR00160-TOR-1, indicating he understood all conditions ordered by the
                Court. Specifically, Mr. Layton was made aware by his U.S. probation officer that he must
                not illegally possess controlled substances.
          3     Mandatory Condition #2: You must not unlawfully possess a controlled substance,
                including marijuana, which remains illegal under federal law.
Prob12C
Re: Layton, Adam T.
August 26, 2019
Page 3

                Supporting Evidence: On August 23, 2019, Adam Layton violated conditions of his
                supervised release by illegally possessing methamphetamine and heroin.

                On August 23, 2019, the U.S. Probation Office conducted a search of Mr. Layton’s
                apartment. Upon arrival to the apartment complex, the undersigned officer saw Mr.
                Layton’s girlfriend take a black briefcase and a brown box out to her vehicle. The
                undersigned informed her a search of their apartment was going to be conducted, and asked
                her if there were any drugs or firearms in the residence. She stated there was not. The
                undersigned then asked her if she would give consent to search her vehicle, as she had just
                been observed removing two large items from the apartment to her vehicle. Ms. Torrez gave
                consent to search her vehicle and signed a consent to search form. The undersigned asked
                a deputy with the U.S. Marshals Service for assistance in the search of the vehicle. The
                undersigned removed the black briefcase and large wooden box from the driver’s side
                floorboard, and a U.S. Marshal deputy used his firearm detection dog to search the vehicle.
                The dog indicated there may be a firearm in the black briefcase. The briefcase was opened
                and the undersigned discovered approximately 13 grams of methamphetamine and
                approximately 1-ounce of heroin.

                On May 15, 2019, Adam Layton signed his judgments for case numbers 2:14CRCR00006-
                TOR-1 and 2:14CR00160-TOR-1, indicating he understood all conditions ordered by the
                Court. Specifically, Mr. Layton was made aware by his U.S. probation officer that he must
                not illegally possess controlled substances.
          4     Standard Condition #10: You must not own, possess, or have access to a firearm,
                ammunition, destructive device, or dangerous weapon (i.e., anything that was designed, or
                was modified for, the specific purpose of causing bodily injury or death to another person
                such as nunchakus or tasers).

                Supporting Evidence: Adam Layton was arrested on August 23, 2019, and placed in the
                Spokane County Jail for being a Felon in Possession of a Firearm and Ammunition, in
                violation of 18 U.S.C. 922(g)(1), a Class C Felony.

                On August 23, 2019, the U.S. Probation Office conducted a search of the vehicle Mr. Layton
                had been driving, after receiving a signed consent to search form from the owner of the
                vehicle. Prior to commencing the search, Mr. Layton told the undersigned officer a loaded
                .40 caliber handgun would be found in the vehicle on the front seat. Upon search of the
                vehicle a U.S. probation officer, with the assistance of deputies from the U.S. Marshals
                Service, as well as an agent with the Bureau of Alcohol, Tobacco, and Firearms located the
                .40 caliber Smith and Wesson handgun inside the vehicle, in the location Mr. Layton stated
                it would be. The firearm and ammunition was located inside a bag on the front seat of the
                vehicle.

                On May 15, 2019, Adam Layton signed his judgments for case numbers 2:14CRCR00006-
                TOR-1 and 2:14CR00160-TOR-1, indicating he understood all conditions ordered by the
                Court. Specifically, Mr. Layton was made aware by his U.S. Probation officer that he must
                not commit another Federal, state, or local crime.
Prob12C
Re: Layton, Adam T.
August 26, 2019
Page 4

          5          Special Condition #4: You must abstain from the use of illegal controlled substances, and
                     must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                     no more than 6 tests per month, in order to confirm continued abstinence from these
                     substances.

                     Supporting Evidence: On August 23, 2018, Adam Layton violated conditions of his
                     supervised release by consuming methamphetamine.

                     On August 23, 2019, Mr. Layton admitted to the undersigned officer that he had consumed
                     methamphetamine prior to attending chemical dependency treatment that day.

                     On May 15, 2019, Adam Layton signed his judgments for case numbers 2:14CRCR00006-
                     TOR-1 and 2:14CR00160-TOR-1, indicating he understood all conditions ordered by the
                     Court. Specifically, Mr. Layton was made aware by his U.S. probation officer that he must
                     not consume controlled substances.

The U.S. Probation Office respectfully recommends the Court issue a WARRANT requiring the offender to appear
to answer to the allegations contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:      08/26/2019
                                                                            s/Patrick J. Dennis
                                                                            Patrick J. Dennis
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    Other

                                                                            Signature of Judicial Officer

                                                                            August 26, 2019
                                                                            Date
